             Case 1:20-cv-10968-IT Document 67 Filed 03/01/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



 ABRAHAM BARKHORDAR, SARAH
 ZELASKY, and ELLA WECHSLER-
 MATTHAEI, individually and on behalf of all
 others similarly situated,                           Case No. 1:20-cv-10968-IT

                                Plaintiffs,
                                                      Leave to File Granted on:
        v.                                            March 1, 2021

 PRESIDENT AND FELLOWS OF
 HARVARD UNIVERSITY,

                                Defendant.


             PLAINTIFFS’ THIRD NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiffs hereby provide this notice of supplemental authority of Moran v. Stonehill

College, Inc., Case No. 2077CV00431 (Mass. Super. Ct. Feb. 16, 2021), an opinion in the

COVID-19 tuition and fee refund context applying Massachusetts law in relation to Plaintiffs’

Memorandum in Opposition to Defendant’s Motion to Dismiss (Dkt. No. 47). A copy of this

decision is attached hereto as Exhibit 1. Plaintiffs respectfully suggest that this decision further

supports their position in opposition to Defendant’s Motion to Dismiss.



Dated: March 1, 2021                                  Respectfully Submitted,

                                                      By: ___/s/ David Pastor_____

                                                      David Pastor (BBO # 391000)
                                                      PASTOR LAW OFFICE, LLP
                                                      63 Atlantic Avenue 3rd Floor
                                                      Boston, MA 02110
                                                      T: 617-742-9700
                                                      F: 617-742-9701
                                                  1
Case 1:20-cv-10968-IT Document 67 Filed 03/01/21 Page 2 of 3




                                 Dpastor@pastorlawoffice.Com

                                 HAGENS BERMAN SOBOL SHAPIRO
                                 LLP
                                 Daniel J. Kurowski (pro hac vice)
                                 455 N. Cityfront Plaza Dr., Suite2410
                                 Chicago, IL 60611
                                 Telephone: (708) 628-4949
                                 Email: dank@hbsslaw.com

                                 BURSOR & FISHER, P.A.
                                 Alec M. Leslie (pro hac vice)
                                 888 Seventh Avenue
                                 New York, NY 10019
                                 Telephone: (646) 837-7150
                                 Facsimile: (212) 989-9163
                                 Email: aleslie@bursor.com

                                 BURSOR & FISHER, P.A.
                                 Frederick J. Klorczyk, III (pro hac vice)
                                 1990 North California Blvd., Suite 940
                                 Walnut Creek, CA 94596
                                 Telephone: (925) 300-4455
                                 Facsimile: (925) 407-2700
                                 Email: fklorczyk@bursor.com




                             2
           Case 1:20-cv-10968-IT Document 67 Filed 03/01/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing has been served via CM/ECF
this 1st day of March, 2021 on all parties of record.


                                                        By:   /s/ David Pastor______________
                                                              David Pastor




                                                 3
